internal_revenue_service department of the treasury number release date index number washington d c telephone number person to contact refer reply to cc te_ge eo2 - plr-107580-03 date date legend corporation authority agency state a state b state c state d x dear this is in reply to a letter dated date requesting a ruling that the income of corporation is excludable from gross_income under sec_115 of the internal_revenue_code facts plr-107580-03 corporation is a proposed nonmember nonprofit corporation to be created by authority for the purpose of reducing the cost of supplying electric energy to authority’s members authority is created under state a law and the intergovernmental cooperation laws of states a b c and d it is a political_subdivision within the meaning of sec_1_103-1 of the regulations membership in authority is limited to municipally owned utility plants all of authority’s members are political subdivisions located in states a b c or d corporation if established in accordance with the proposed articles of incorporation and by-laws submitted will be governed by a board_of seven directors the directors will be appointed by and can be removed by the board_of authority authority will have the right to consult with corporation in setting corporation’s budget and establishing the fees corporation charges governmental entities for its services authority entered into a power supply contract with agency to supplement the power authority’s members receive from the united_states department of energy agency is a political_subdivision of state b its membership consists of x state b municipalities each of which owns and operates a utility for the distribution of electricity and each of which is a political_subdivision of state b pursuant to its power supply contract with agency authority has acquired sufficient power to supply a significant portion of the requirement of its members however it occasionally needs to acquire power from third parties in order to satisfy the requirements of its members the electrical power corporation proposes to purchase from third parties will be primarily for the benefit of the members of authority governmental entities that are not members of authority may also be allowed to buy electrical power that corporation purchases from third parties provided the governmental entities are states political_subdivision of states or entities the income of which is excludable from gross_income under sec_115 corporation will also perform services related to the operation of the utility plants these services will be provided to the members of authority and to other states political subdivisions of states and sec_115 entities corporation will also provide cost saving pools to purchase goods and services related to the operation of the utility plants participation in the cost savings pools will be restricted to authority the members of authority and other governmental entities that are states political subdivisions of states or entities the income of which is excluded from gross_income under sec_115 corporation’s initial start_up costs will be provided by either authority or agency corporation’s income will be derived from charges paid_by the members of authority or other states political subdivisions of states or entities the income of which is excluded from gross_income under sec_115 for goods and services received by them from corporation authority represents that current income in excess of expenses will be returned to the members of authority or other states political subdivisions of states or entities the income of which is excluded from gross_income under sec_115 or used to reduce charges in the following year corporation’s proposed articles of incorporation plr-107580-03 provide that no part of its net_earnings will inure to the benefit of a director an officer or any private person in the event of dissolution any assets of corporation remaining after it satisfies its obligations will be distributed to authority law and analysis sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof revrul_77_261 1977_2_cb_45 states that income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions is excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicates that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utilities or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct revrul_90_74 1990_2_cb_34 states that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization by facilitating the cost effective production and transmission of electrical power a basic utility by public_utilities corporation will perform an essential_governmental_function the income of corporation will accrue to authority private parties will participate in corporation only to the extent of selling electrical power to corporation and providing it with goods and services the income of corporation will not accrue to private parties other than incidentally as reasonable_compensation for providing corporation with power goods and services no more than incidental_benefits will accrue to entities that are not a state a political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 upon the dissolution of corporation its assets shall be distributed to authority plr-107580-03 the income of corporation will be derived from an essential_governmental_function and accrue to political subdivisions of a state or to entities the income of which is excludable from gross_income under sec_115 accordingly based on the representations made and provided the proposed articles of incorporation and by-laws are adopted and corporation operates in accordance with the proposed articles of incorporation and proposed by-laws the income of corporation will be excludable from gross_income for federal_income_tax purposes under sec_115 except as specifically provided otherwise no opinion is expressed on the federal tax consequences of any particular transaction this ruling is directed only to the taxpayer who requested it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with a power_of_attorney on file we are sending a copy of this letter to your representative sincerely elizabeth purcell chief exempt_organizations branch division counsel associate chief_counsel tax exempt and government entities enclosures cc
